Citation Nr: 0613681	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-07 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, associated with herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

4.  Entitlement to service connection for impotence.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969, and April 1970 to September 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a January 2003 VA Form 21-4138, the veteran raised issues 
concerning his service-connected fractured right mandible and 
residual involving loss of teeth.  The RO should address this 
accordingly.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  

According to the veteran's service personnel records, he 
served aboard the USS Picking from April 1965 to October 
1968, and the USS Bausell from October 1968.  Administrative 
remarks showed that the veteran was authorized to wear the 
Republic of Viet-Nam Campaign Medal with Device (1960-) for 
the period of service ending February 10, 1967.  The 
veteran's DD-214 shows that he also received a National 
Defense Service Medal and Vietnam Service Medal with one 
bronze star.  

According to a ship history of the USS Picking, she departed 
for WesPac December 27, 1966, where she bombarded enemy 
military, naval, and logistical areas in North and South 
Vietnam, and destroyed several logistical aircraft in coastal 
waters off North Vietnam.  Following more gunfire support 
duty off South Vietnam, she arrived in Long Beach on August 
17, 1968.  

The National Personnel Records Center (NPRC) identified that 
the veteran had service aboard a ship that sailed in Vietnam 
waters from August 10 to 11, 1965; September 18 to 30, 1965; 
November 11 to 19, 1965; December 1 to 5, 1965; January 28 to 
February 6, 1965; February 14 to March 17, 1967; April 19 to 
May 9, 1967; October 9 to November 3, 1968; November 13 to 
20, 1968; and November 26 to December 29, 1968.  The NPRC 
response noted that the record did not indicate, however, 
whether the veteran ever set foot in Vietnam.  

In an August 2003 statement, the veteran contended that he 
had been anchored 1/2 mile off the shore of Vietnam when 
helicopters came over the ship and started dumping and the 
wind blew the Agent Orange all over the ship.  The veteran 
stated that they had had to wash the ship from top to bottom.  

Given these contentions, the RO should search the appropriate 
military records facilities to determine whether the veteran 
had been exposed to herbicide in the alleged manner.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning service connection, 
as well as an initial disability rating 
and an effective date for the award of any 
benefits.

The letter should inform the veteran of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should attempt to obtain the 
deck logs from the veteran's service 
aboard the USS Picking and USS Bausell, 
and ask the Department of Defense about 
the veteran's allegation concerning 
exposure to Agent Orange from a helicopter 
while anchored 1/2 mile off of the Vietnam 
shore.  Should the RO need more specific 
information from the veteran to facilitate 
a search, it should ask the veteran to 
provide such information.  

3.  Then, the RO should readjudicate the 
claims of service connection for diabetes 
mellitus, type II, associated with 
herbicide exposure, peripheral neuropathy, 
left lower extremity, peripheral 
neuropathy, right lower extremity, and 
impotence.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





